COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 THE STATE OF TEXAS,                            §
                                                                 No. 08-09-00060-CR
                   Appellant,                   §
                                                                   Appeal from the
 v.                                             §
                                                           Criminal District Court No. One
 LISA PAPER,                                    §
                                                               of El Paso County, Texas
                   Appellee.                    §
                                                                 (TC#20040D04280)
                                                §

                                 MEMORANDUM OPINION

       Pending before the Court is a motion to dismiss filed by the State pursuant to TEX .R.APP .P.

42.2(a). Finding that the State has established compliance with the requirements of Rule 42.2(a),

we grant the motion and dismiss the appeal.



                                              GUADALUPE RIVERA, Justice

April 2, 2009

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)